Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-6 and 9-13, and 15 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the method of independent claim 1, the apparatus of independent claim 2, the method of independent claim 3, the apparatus of independent claim 4, the method of independent claim 10, the method of independent claim 11, the device of independent claim 4, the non-transitory computer readable medium of independent claim 13, and the non-transitory computer readable medium of independent claim 15.  The prior art is particularly deficient regarding the specific coding processes utilizing control point motion vectors and neighboring sub-blocks, and encoding and decoding the video block based on the corresponding motion field, wherein picture order count for said motion field is chosen from the top-left motion vector candidate of the video block, as outlined by claims 1-4, 12, 13, and 15; decoding the video block based on the corresponding motion field, wherein picture order count of a first image in a reference picture buffer is used if a reference picture order count is not among the reference images in a current reference picture list, as outlined by claim 10; decoding the video block based on the corresponding motion field, wherein resolution adaptation is performed on a current motion buffer to correspond to a reference picture buffer by shifting sub-block locations for a candidate motion vector, as outlined by claim 11.  Claims 5, 6, and 9 are dependent upon claim 3, and therefore are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482